Citation Nr: 1037077	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-34 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for conjunctivitis.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for allergic rhinitis, 
claimed as chronic rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from January 15 to April 5, 
1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The Veteran's total military service consisted active duty 
from January 15 to April 5, 1980.  

2.  The Veteran was not discharged or released from service for a 
service-connected disability nor did he have a service-connected 
disability at the time of separation from service.  

3.  May 2004 and August 2004 rating decisions denied the 
Veteran's claim to reopen the issue of entitlement to service 
connection for conjunctivitis and allergic rhinitis.  

4.  Evidence associated with the claims file since the August 
2004 rating decision is not new or material and does not raise a 
reasonable possibility of substantiating the issues of 
entitlement to service connection for conjunctivitis and allergic 
rhinitis.  


CONCLUSIONS OF LAW

1.  The evidence received since the final August 2004 rating 
decision is not new and material, and therefore, the claim of 
entitlement to service connection for conjunctivitis is not 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.1103 (2009).  

2.  The evidence received since the final August 2004 rating 
decision is not new and material, and therefore, the claim of 
entitlement to service connection for allergic rhinitis is not 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Prior to initial adjudication of the claims, a letter dated in 
January 2006 satisfied the duty to notify provisions.  See 38 
C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran's 
service treatment records and VA medical treatment records have 
been obtained.  

The evidence of record shows that the Veteran was provided with 
proper notice of the evidence that was required to substantiate 
his claims.  Accordingly, the Board finds that the Veteran was 
supplied with information sufficient for a reasonable person to 
understand what was needed.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not part 
of the claims file.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, to include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although Veterans Claims Assistance Act notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential fairness 
of the adjudication).  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Pond v. West, 12 Vet App. 341, 346 (1999).  

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  

An unappealed rating decision in September 1980 initially denied 
service connection for conjunctivitis and allergic rhinosinusitis 
on the basis that the disorders were not shown in service; the 
service treatment records are silent for complaints, treatment, 
or clinical findings indicative of conjunctivitis or allergic 
rhinitis.  Subsequently, a rating decision in December 2002 
denied the Veteran's claim to reopen the previously denied 
service connection claims on the basis that the new medical 
evidence of record did not show that the Veteran's claimed 
conditions were manifested during service; although the Veteran 
initiated an appeal of that decision, he did not perfect his 
appeal with the submission of a substantive appeal.  Finally, 
rating decisions in May and August 2004 denied the Veteran's 
application to reopen his claims of entitlement to service 
connection on the basis that the additional medical evidence 
still did not show that the claimed conditions were manifested 
during service; the Veteran also initiated an appeal of the May 
and August 2004 rating decisions, but again did not perfect his 
appeal with a substantive appeal.  The relevant evidence of 
record at the time of the appeal of the August 2004 rating 
decision consisted of the Veteran's service treatment records, VA 
medical records dated from January 2003 to June 2005, and three 
statements by a VA physician assistant, the last dated in July 
2004, attributing the Veteran's claimed conjunctivitis and 
allergic rhinitis to service.  

As noted above, the Veteran did not perfect an appeal as to the 
December 2002 rating decision or the May and August 2004 rating 
decisions.  Therefore, those decisions are final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2009).  

In October 2005, an application to reopen the issues of 
entitlement to service connection for chronic conjunctivitis and 
chronic rhinitis was received.  Evidence of record received since 
a June 2005 statement of the case (pursuant to the Veteran's 
notice of disagreement with the May and August 2004 rating 
decisions) consists of VA clinic records dated from May 2005 to 
April 2006, which show continued treatment for allergic rhinitis 
and chronic conjunctivitis, and an October 2005 statement from a 
VA physician assistant that is identical to the statement by that 
same physician assistant submitted in July 2004.  

The Board notes that the physician assistant's October 2005 
letter purports to attribute the Veteran's allergic rhinitis and 
chronic conjunctivitis to service.  However, that letter is 
identical to a letter written by the same physician assistant in 
July 2004, in conjunction with the Veteran's appeal of the May 
2004 rating decision.  The May 2004 decision found that new and 
material evidence had not been presented because the evidence 
still failed to show that conjunctivitis or allergic rhinitis was 
manifested in service.  

Regardless, even though handwritten, the October 2005 letter is 
identical to the July 2004 letter.  Therefore, it is not "new."  
To the extent that the additional VA clinic records show 
continued treatment for disorders that were previously shown to 
exist, that evidence is also not "new;" it is merely cumulative 
of the previous evidence.  Similarly, the Veteran's current 
contentions are also identical to those he previously expressed.  
So, they too are not new. 

Moreover, none of the additional evidence is material, as it does 
not show that the Veteran's conjunctivitis and allergic rhinitis 
were manifested during military service.  Accordingly, the 
evidence received since the appeal of the May and August 2004 
rating decisions does not raise a reasonable possibility of 
substantiating the Veteran's claim.  

Since the additional evidence received since the Veteran's appeal 
of the May and July 2004 rating decisions is not new or material, 
and does not raise a reasonable possibility of substantiating his 
claims, it does not constitute new and material evidence 
sufficient to reopen the claims of entitlement to service 
connection for conjunctivitis and allergic rhinitis.  As new and 
material evidence to reopen the finally disallowed claims has not 
been submitted, the benefit of the doubt doctrine is not for 
application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 



(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been submitted, the claim to 
reopen the issue of entitlement to service connection for 
conjunctivitis is denied.  

New and material evidence not having been submitted, the claim to 
reopen the issue of entitlement to service connection for 
allergic rhinitis is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


